Exhibit 10.17

March 14, 2007

Mr. [    ]

c/o FLIR Systems, Inc.

27700A SW Parkway Avenue

Portland, Oregon 97070

 

  Re: Amendment to Change of Control Agreement Dated May 8, 2006

Dear Mr. [    ]:

FLIR Systems, Inc., an Oregon corporation (the “Company”) and Executive agree to
the following amendment (underlined and in bold) to that Change of Control
Agreement (“Agreement”) dated May 8, 2006:

 

  “4. Change of Control Benefits.

(a) In the event you become eligible for benefits under Section 3, all of your
unvested stock options and equity awards will immediately vest and become
exercisable and you will fully vest in the Company’s Supplemental Retirement
Plan or any similar pension plan then in existence. In addition, you will
receive the following benefits, conditioned upon your signing a release of
claims in a form satisfactory to Company:

(ii) until the earlier of 18 months and such time as you obtain comparable
benefits through employment or otherwise, the Company will pay the COBRA
premiums for continuation of group health and dental insurance coverage for you
(and anyone entitled to claim under or through you).”

All other provisions of the Agreement remain in full force and effect.

 

EXECUTIVE     COMPANY                 By:            Title:  